[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Medina Cty. Bar Assn. v. Shirer, Slip Opinion No. 2015-Ohio-3289.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in
     an advance sheet of the Ohio Official Reports. Readers are requested
     to promptly notify the Reporter of Decisions, Supreme Court of Ohio,
     65 South Front Street, Columbus, Ohio 43215, of any typographical or
     other formal errors in the opinion, in order that corrections may be
     made before the opinion is published.



                         SLIP OPINION NO. 2015-OHIO-3289
                 MEDINA COUNTY BAR ASSOCIATION v. SHIRER.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
       may be cited as Medina Cty. Bar Assn. v. Shirer, Slip Opinion No.
                                   2015-Ohio-3289.]
Attorneys at law—Misconduct—Neglect of an entrusted legal matter—Public
        reprimand.
   (No. 2014-2153—Submitted January 14, 2015—Decided August 19, 2015.)
    ON CERTIFIED REPORT by the Board of Commissioners on Grievances and
                  Discipline of the Supreme Court, No. 2014-060.
                             _______________________
        Per Curiam.
        {¶ 1} Respondent, Albert Duane Shirer of Medina, Ohio, Attorney
Registration No. 0062670, was admitted to the practice of law in Ohio in 1994.
On September 3, 2014, relator, Medina County Bar Association, charged Shirer
with professional misconduct in one client matter. Relator alleged that Shirer was
retained by a client to obtain the dissolution of her marriage. Relator claimed that
                                SUPREME COURT OF OHIO




Shirer failed to file an agreed qualified domestic-relations order (“QDRO”) with
the domestic-relations court and with the entity that administered the pension of
his client’s ex-husband. Many years later, Shirer’s client had to retain a new
attorney to file the QDRO and to represent her when her former husband disputed
that some of the retirement benefits existed at the time of the divorce.
        {¶ 2} A panel of the Board of Commissioners on Grievances and
Discipline1 considered the cause on the parties’ consent-to-discipline agreement.
See BCGD Proc.Reg. 11.2
        {¶ 3} In the consent-to-discipline agreement, Shirer stipulates to the facts
alleged in relator’s complaint and agrees that his conduct violated DR 6-
101(A)(3) of the Code of Professional Responsibility (prohibiting neglect of an
entrusted legal matter).3
        {¶ 4} The parties stipulate that applicable mitigating factors include the
absence of a prior disciplinary record, the absence of a dishonest or selfish
motive, Shirer’s cooperative attitude toward the disciplinary proceedings, and
evidence of his good character or reputation. See BCGD Proc.Reg. 10(B)(2)(a),
(b), (d), and (e).4 We agree with the panel’s and the board’s determinations that
Shirer’s payment of $800 to the client’s current attorney, while not constituting
“restitution” in the true sense of the word, nevertheless was an effort to rectify the
consequences of Shirer’s misconduct and qualifies as a mitigating factor. See
BCGD Proc.Reg. 10(B)(2)(c). The parties agree that there are no aggravating
factors. Based upon Shirer’s stipulated misconduct and these factors, the parties
stipulate that the appropriate sanction is a public reprimand.
1
  Effective January 1, 2015, the Board of Commissioners on Grievances and Discipline has been
renamed the Board of Professional Conduct. See Gov.Bar R. V(1)(A), 140 Ohio St. 3d CII.
2
   Effective January 1, 2015, Gov.Bar R. V(16), 140 Ohio St. 3d CXXX, governs consent-to-
discipline agreements.
3
  The Code of Professional Responsibility applies to attorney misconduct occurring prior to
February 1, 2007.
4
  Effective January 1, 2015, the aggravating and mitigating factors previously set forth in BCGD
Proc.Reg. 10(B) are codified in Gov.Bar R. V(13), 140 Ohio St. 3d CXXIV.




                                               2
                                 January Term, 2015




        {¶ 5} The panel and board found that the consent-to-discipline agreement
conforms to BCGD Proc.Reg. 11 and recommend that we adopt the agreement in
its entirety.
        {¶ 6} We agree that Shirer violated DR 6-101(A)(3) and that this conduct
warrants a public reprimand.        Therefore, we adopt the parties’ consent-to-
discipline agreement.
        {¶ 7} Accordingly, Albert Duane Shirer is hereby publicly reprimanded.
Costs are taxed to Shirer.
                                                           Judgment accordingly.
        O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                              __________________
        Patricia A. Walker, Bar Counsel; and Jeandrevin & Parker, L.L.C., and
Andrew M. Parker, for relator.
        Bruce Hall Co., L.P.A., and Bruce E. Hall, for respondent.
                             ______________________




                                         3